Filed 10/14/20 Khodayari v. Escandari CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


BAHMAN KHODAYARI,                                              B299524

         Plaintiff and Appellant,                              (Los Angeles County
                                                               Super. Ct. No. BC440188)
         v.

ALEXANDER H. ESCANDARI
et al.,

         Defendants and
         Respondents.




         APPEAL from an order of the Superior Court of
Los Angeles County, Dennis J. Landin, Judge. Affirmed.
         Bahman Khodayari, in pro. per., for Plaintiff and
Appellant.
         No appearance for Defendants and Respondents.
                                     __________________
       Bahman Khodayari appeals the trial court’s May 14, 2019
order granting the motion for terminating sanctions filed by
Alexander H. Escandari and his two related law firms, Escandari
Law Firm, Inc. and Escandari & Michon (collectively Escandari),
and dismissing with prejudice Khodayari’s lawsuit for legal
malpractice. Khodayari contends the court improperly set the
hearing on the motion on shortened time and abused its
discretion by not considering imposition of a lesser sanction for
his violation of the court’s discovery orders. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       1. Khodayari’s Complaint for Legal Malpractice
       Khodayari, representing himself, sued Escandari for legal
malpractice on June 22, 2010 alleging Escandari had
misrepresented his expertise in criminal and real estate law
when he agreed to represent Khodayari, failed to properly
research issues arising from his representation, submitted
excessive bills and ultimately abandoned Khodayari by
withdrawing from a criminal case at a critical time with a false
excuse.1 On November 12, 2010 Khodayari filed an unverified
first amended complaint, asserting 16 causes of action, including
breach of contract, fraud and professional negligence. The
amended complaint added factual allegations describing the
various legal proceedings in which Khodayari was involved
starting in early 2007 and detailing the interactions between
Khodayari and Escandari from their first meeting on March 3,


1     As does Khodayari in his appellant’s brief, we borrow
heavily from our opinion in Khodayari v. Escandari (Apr. 25,
2017, B263187) [nonpub. opn.]) in describing the events occurring
through our initial decision in the case.



                                2
2008 and Khodayari’s retention of Escandari on March 12, 2008,
through Escandari’s withdrawal from the representation on
April 30, 2008.
      After an unsuccessful demurrer in March 2011, Escandari
answered the amended complaint and filed a cross-complaint for
slander and intentional infliction of emotional distress.
      2. The Initial Discovery Disputes
      In early May 2011 Khodayari served form interrogatories,
special interrogatories and requests for the production of
documents on Escandari. Deeming Escandari’s responses
inadequate, Khodayari then filed nine motions to compel further
responses to the written discovery he had served. The court
ordered the appointment of a discovery referee to rule on the
motions.
      Prior to a scheduled status conference on November 23,
2011, Khodayari moved to compel the deposition of Escandari;
and Escandari moved to compel the deposition of Khodayari.
Each side also moved for protective orders with respect to his own
deposition. The court granted both motions to compel, setting
dates for the commencement of each deposition and denied the
motions for protective orders. The court also denied all requests
for sanctions.
      On February 21, 2012, contending that Escandari had
raised frivolous issues and objections at the court-ordered
deposition, Khodayari moved to compel a further deposition and
additional responses to his demand to produce documents at the
deposition. On April 5, 2012 the court ordered Khodayari’s
motion off calendar without prejudice to renewing it before the




                                3
appointed discovery referee. In addition, the court authorized the
referee to preside at the deposition and rule on objections.2
       In August 2012 Escandari moved to compel further
responses to his request for admissions and to his first set of
special interrogatories and request for documents. Both motions
included requests for an award of monetary sanctions pursuant
to Code of Civil Procedure section 2023.0103 for misuse of the
discovery process. Khodayari filed a combined opposition,
arguing, in part, Escandari had engaged in legal gamesmanship
to avoid responding to his discovery, including frustrating efforts
to have a discovery referee appointed and then failing to
cooperate in scheduling hearings on Khodayari’s motions to
compel. Khodayari also asserted Escandari had failed to meet
and confer in a reasonable manner with respect to the discovery
at issue in the motions. On October 11, 2012 the court granted
both motions to compel and awarded monetary sanctions
of $4,000.
       In an ex parte application for an order regarding his own
discovery motions filed November 1, 2012, Khodayari repeated
his charge that Escandari had frustrated Khodayari’s ability to

2     While these discovery disputes were ongoing, Escandari
moved for judgment on the pleadings. On May 15, 2012 the court
granted the motion and gave Khodayari leave to amend. On
June 4, 2012 Khodayari filed a second amended complaint for
damages. On August 20, 2012 the court sustained Escandari’s
renewed demurrer without leave to amend as to the causes of
action for intentional infliction of emotional distress and abuse of
process and overruled it in all other respects. The court gave
Escandari 30 days to answer and, among other orders, set a
May 14, 2013 trial date for a seven-day jury trial.
3     Statutory references are to this code.



                                 4
obtain discovery and prepare for trial by providing incomplete
responses and refusing to cooperate and appear before the
discovery referee. Because the court had decided Escandari’s
motions, but referred Khodayari’s motions to the referee,
discovery was one-sided and unfair, he complained. The court
denied the application. The following week the court denied
Khodayari’s application to extend the time for him to comply with
the court’s order to respond to the discovery propounded by
Escandari.
      3. The Original Order Granting a Terminating Sanction
      On December 5, 2012 Escandari moved for terminating
sanctions (dismissal of the complaint with prejudice) and
imposition of further monetary sanctions of $3,560 because
Khodayari had not provided the discovery responses or paid the
monetary sanctions as ordered by the court on October 11, 2012.
Khodayari’s opposition papers largely repeated his arguments
proffered in response to the motions to compel and his ex parte
application regarding the one-sided nature of discovery to date.
In addition, Khodayari argued terminating sanctions were
inappropriate, insisting Escandari had made no showing that less
severe sanctions were not sufficient to cure whatever harm had
been caused by his failure to provide responses.
      The court (Judge Abraham Khan) granted Escandari’s
motion for terminating sanctions on January 17, 2013, finding
Escandari had established that Khodayari violated the
October 11, 2012 discovery order by not serving any further
responses and Khodayari’s declaration in opposition failed to
show the failure to respond was not willful. The court then
stated, “Where a party willfully disobeys a discovery order, courts
have discretion to impose terminating, issue, evidence or



                                 5
monetary sanctions.” The court did not explain why it selected
terminating, rather than less severe, sanctions. The request for
additional monetary sanctions was denied.
       4. The Appeal in Khodayari v. Escandari, B263187
       After the court dismissed Khodayari’s complaint with
prejudice and dismissed Escandari’s cross-complaint for failure to
prosecute, Khodayari appealed, arguing the trial court should
have referred Escandari’s motions to compel to the discovery
referee or, in the alternative, should not have decided those
motions without withdrawing the reference and also deciding the
motions he had previously filed; the award of monetary sanctions
in the October 11, 2012 order was improper because Escandari
and the two related law firms were representing themselves in
the action; and imposition of a terminating sanction was not
justified under the circumstances of the case.
       We reversed the judgment, holding, although the trial court
had the authority to impose sanctions for Khodayari’s
disobedience of its October 11, 2012 discovery order, it was an
abuse of discretion to dismiss his lawsuit as the first sanction
imposed for that violation. We noted the court had imposed the
sanction only three months after the order had been made (and
after denying Khodayari’s ex parte request for additional time to
comply) and Khodayari had not violated any other discovery
order. Moreover, there was no basis in the record to conclude
that the court could not have obtained Khodayari’s compliance
with lesser sanctions or that the misconduct was so extreme as to
justify dismissal of the action as a first measure. (Khodayari v.
Escandari (Apr. 25, 2017, B263187) [nonpub. opn.].) We also




                                6
held the trial court had improperly awarded monetary sanctions
to Escandari, a self-represented litigant.4
     5. The Discovery Disputes Continue on Remand
      Discovery and discovery disputes continued following our
remand. At a case management conference on June 25, 2018 the
parties advised the court a number of motions to compel
additional discovery were pending. The court set an August 2,
2018 hearing date for all outstanding discovery motions. The
court also scheduled the jury trial for April 9, 2019.
      At the August 2, 2018 hearing the court (Judge Michael
Raphael) granted Escandari’s motions to compel Khodayari’s
deposition and further responses to written discovery (form
interrogatories, special interrogatories, request for admissions
and request for production). The responses to written discovery
were to be provided, without objection, within 10 days
(subsequently extended to 30 days); and the deposition was to
take place within 30 days. The court also granted Khodayari’s
motion to compel further written discovery. The court denied all
other discovery motions and declined to award sanctions to either
party.
      On February 5, 2019 Escandari moved for terminating and
monetary sanctions, asserting Khodayari had not provided any
further responses to written discovery as ordered on August 2,
2018. Although the motion was based on Khodayari’s failure to
answer written discovery, in her declaration in support of the
motion, Escandari’s counsel also stated Khodayari had not yet


4     We rejected Khodayari’s third argument that the trial court
had abused its discretion in deciding some discovery motions
while appointing a discovery referee to resolve others.



                                7
been deposed and had not contacted her office to schedule the
deposition. On March 12, 2019 the court (Judge Dennis Landin)
granted Escandari’s ex parte application and advanced the
hearing date on his motion for terminating sanctions from May 9,
2019 to April 9, 2019 and vacated the April 9, 2019 trial date.
       Khodayari, now apparently represented by counsel, filed
opposition papers on March 28, 2019, which explained, contrary
to the statement in the moving papers, he had been deposed for a
portion of a day on August 10, 2018, eight days after the court
order. Khodayari also noted the court’s August 2, 2018 order
gave him 30 days to provide further responses, not 10 days as
stated in the moving papers, although he did not dispute that he
had yet to provide any responses at all. With his papers,
however, Khodayari provided supplemental responses to
Escandari’s request for admissions; stated he was in the process
of preparing the remainder of his supplemental responses; and,
referring to the analysis in our decision reversing the prior order
granting terminating sanctions, argued less extreme sanctions
were available to ensure compliance with the court’s discovery
orders. Khodayari also asserted Escandari, for his part, had
failed to provide any further discovery as ordered by the court on
August 2, 2018.
       After a hearing on April 9, 2019 at which Khodayari argued
in opposition to the motion in pro per,5 the court took the matter
under submission. On April 11, 2019 the court denied the motion
for terminating sanctions without prejudice, ordered Khodayari

5      The court, after explaining that a lawyer who appeared at
the hearing with Khodayari had not substituted into the case as
counsel, even on a limited basis, deemed Khodayari to continue to
be self-represented.



                                 8
to serve verified responses to the outstanding discovery requests
within five days and awarded Escandari $2,310 in monetary
sanctions, to be paid within 30 days. In a written ruling
accompanying its minute order, the court explained that
Escandari had not demonstrated how sanctions short of
terminating the lawsuit would be ineffective. However, to ensure
Khodayari’s full compliance with the order to provide further
written responses within five days, the court ruled, “In the event
[Khodayari] does not do so or his responses are evasive or
incomplete, the court will reconsider this motion.”
      At the trial setting conference on April 24, 2019 Escandari
advised the court he intended to bring another motion for
terminating sanctions and requested the court specially set the
motion. Khodayari did not object. The court set the motion for
hearing on May 10, 2019 and ordered Escandari to file his motion
within 48 hours.6
      Escandari filed his renewed motion for terminating
sanctions shortly after 7:00 p.m. on April 24, 2019. Escandari
stated Khodayari had served one set of further responses to
Escandari’s special interrogatories (attached as an exhibit) that
were not “code compliant” and no further responses to the
outstanding form interrogatories, request for admissions and

6     At the April 24, 2019 hearing the court also denied
Khodayari’s motion to compel discovery and for sanctions based
on Escandari’s failure to provide discovery responses and
Escandari’s contempt of court for filing a motion for terminating
sanctions with unclean hands. Because Khodayari complained
he had not received documents Escandari insisted had been sent
to him, the court had Khodayari state his mailing address on the
record and ordered Escandari to re-mail copies of previously
produced documents.



                                9
request for production and had not contacted Escandari’s counsel
regarding them. Khodayari did not file any opposition to the
renewed motion.
      The court heard argument on Escandari’s motion on
May 10, 2019. Khodayari contended he had not been served with
the motion. Based on material presented at the hearing by
Escandari, who said he had anticipated Khodayari would make
that claim, the court found the motion had been properly served.7
The court then focused Khodayari on the sufficiency of his
responses to requests for admissions 5 to 12, which concerned
whether he signed or initialed certain documents regarding the
attorney-client relationship between Khodayari and Escandari.
As reflected in the minute order entered May 10, 2019, the court
“recall[ed] the matter multiple times in order to give Plaintiff an
opportunity to respond to various argument[s] and retrieve
documents.” Khodayari did not request additional time to file an
opposition, instead arguing the discovery responses provided to
date were proper; he had, in any event, given the information
Escandari needed when he had been deposed; and Escandari was
guilty of misrepresenting what had occurred during discovery.
      After hearing argument the court vacated its April 11, 2019
order requiring Khodayari to pay monetary sanctions and took
the matter under submission.




7     Although there is no reporter’s transcript or settled
statement for the May 10, 2019 hearing, the court in its May 14,
2019 ruling described what had occurred at some length.



                                10
      6. The Court’s Order Terminating the Lawsuit
      On May 14, 2019 the court granted Escandari’s motion for
terminating sanctions and dismissed Khodayari’s second
amended complaint with prejudice. In its written ruling the
court stated it had concluded, after reviewing the discovery
responses provided, as well as the pages of the deposition
transcript Khodayari had identified at the May 10, 2019 hearing
as providing the necessary information to Escandari (thereby
potentially mitigating any prejudice), that “Plaintiff’s deposition
answers are ambiguous and his responses to the requests for
admission numbers 5-12 are not code compliant as are many of
his responses to the requests for production and interrogatories.
This is consistent with his pattern of avoiding his discovery
obligations.”
      The court explained the significance of Khodayari’s
discovery failures: “Plaintiff’s complaint is based on the
argument that Defendants breached a fiduciary duty. The scope
of that duty, in large part, depends on the terms of written
documents, which Plaintiff may or may not have signed. The
many motions and discovery hearings to get straightforward
answers to clarify this point have been futile.” The court stated it
understood that less severe sanctions generally should be tried
but, based on the history of the case, it had determined they
would not be effective. “The Plaintiff has appeared before this
court may times and on each occasion has attempted to mislead
the court regarding his efforts to comply with legitimate
discovery requests and later orders of the court. The court does
not believe his claims of confusion regarding certain
interrogatories and requests for admissions and finds that he has
not made a good faith attempt to respond as required. In fact, he




                                 11
has acted in bad faith. His failure to comply has been willful and
calculated to force the Defendants to file several discovery
motions and has delayed the progress of this case.”
       The court subsequently denied Khodayari’s ex parte motion
for reconsideration of the order granting the motion for
terminating sanctions and his noticed motion for reconsideration.
Khodayari filed a timely notice of appeal.8
                         DISCUSSION
      1. Standard of Review
      The trial court has “broad discretion” to impose discovery
sanctions subject to reversal only for “arbitrary, capricious, or
whimsical action.” (Van v. LanguageLine Solutions (2017)
8 Cal.App.5th 73, 80; accord, Department of Forestry & Fire
Protection v. Howell (2017) 18 Cal.App.5th 154, 191.) Despite
that general deferential standard of appellate review, however,
we closely examine an order terminating a lawsuit as a discovery
sanction; “the courts have long recognized that the terminating
sanction is a drastic penalty and should be used sparingly.”
(Lopez v. Watchtower Bible & Tract Society of New York, Inc.

8      Khodayari’s notice of appeal identifies both the court’s
May 14, 2019 order granting the motion for terminating
sanctions and dismissing the lawsuit and its June 24, 2019 order
denying Khodayari’s motion for reconsideration. Similarly, in the
second paragraph of his appellate brief Khodayari indicates he is
appealing from the denial of his motion for reconsideration.
However, after this initial statement Khodayari’s brief does not
address the motion for reconsideration. Accordingly, any issue
regarding the court’s ruling denying that motion has been
forfeited. (See Reid v. City of San Diego (2018) 24 Cal.App.5th
343, 369; Pfeifer v. Countrywide Home Loans, Inc. (2012)
211 Cal.App.4th 1250, 1282.)



                                12
(2016) 246 Cal.App.4th 566, 604; see Department of Forestry, at
p. 191 [“under the statutory scheme, trial courts should select
sanctions tailored to the harm caused by the misuse of the
discovery process and should not exceed what is required to
protect the party harmed by the misuse of the discovery
process”]; Doppes v. Bentley Motors, Inc. (2009) 174 Cal.App.4th
967, 992 [“‘[d]iscovery sanctions “should be appropriate to the
dereliction, and should not exceed that which is required to
protect the interests of the party entitled to but denied
discovery”’”].)
       “The trial court may order a terminating sanction for
discovery abuse ‘after considering the totality of the
circumstances: [the] conduct of the party to determine if the
actions were willful; the detriment to the propounding party; and
the number of formal and informal attempts to obtain the
discovery.’ [Citation.] Generally, ‘[a] decision to order
terminating sanctions should not be made lightly. But where a
violation is willful, preceded by a history of abuse, and the
evidence shows that less severe sanctions would not produce
compliance with the discovery rules, the trial court is justified in
imposing the ultimate sanction.’ [Citation.] Under this standard,
trial courts have properly imposed terminating sanctions when
parties have willfully disobeyed one or more discovery orders.”
(Los Defensores, Inc. v. Gomez (2014) 223 Cal.App.4th 377, 390.)
       “When the trial court’s exercise of its discretion relies on
factual determinations, we examine the record for substantial
evidence to support them.” (Los Defensores, Inc. v. Gomez, supra,
223 Cal.App.4th at p. 390.) “The appellant bears the burden on
appeal of demonstrating that the trial court abused its discretion




                                13
in imposing a discovery sanction.” (Rutledge v. Hewlett-Packard
Co. (2015) 238 Cal.App.4th 1164, 1191.)
      2. The Court Did Not Abuse Its Discretion in Issuing a
         Termination Sanction for Khodayari’s Repeated
         Violation of Its Discovery Orders
          a. Khodayari forfeited any claim of improper notice of
             the May 10, 2019 hearing
       A party is entitled, both as a matter of statute and due
process, to proper notice before a court imposes discovery
sanctions. (§ 2023.030; see Sole Energy Co. v. Hodges (2005)
128 Cal.App.4th 199, 207-208.) However, as discussed,
Khodayari did not object at the April 24, 2019 hearing when
Escandari requested the court specially set his renewed motion
for terminating sanctions and the court scheduled the hearing on
the matter for May 10, 2019. Nor did Khodayari request
additional time to file an opposition to the motion at the hearing
on May 10, 2019, where he claimed he had never been served
with the renewed motion—a claim the court rejected. As a result,
he has forfeited any argument the motion was not properly
noticed. (See Reedy v. Bussell (2007) 148 Cal.App.4th 1272, 1288
[“‘a party who appears and contests a motion in the court below
cannot object on appeal or by seeking extraordinary relief in the
appellate court that he had no notice of the motion or that the
notice was insufficient or defective’”]; Pacific Std. Life Ins. Co. v.
Tower Industries, Inc. (1992) 9 Cal.App.4th 1881, 1888 [“Tower
has waived its right to complain of insufficient notice of the
motion for judgment [because it] did not object to the motion on
the ground of lack of notice”]; see generally Doers v. Golden Gate
Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185, fn. 1 [“‘[a]n
appellate court will ordinarily not consider procedural defects or




                                  14
erroneous rulings, in connection with relief sought or defenses
asserted, where an objection could have been but was not
presented to the lower court by some appropriate method’”].)
         b. Dismissing Khodayari’s lawsuit based on his willful,
            bad faith violation of discovery orders was well
            within the trial court’s discretion
       In addition to complaining the trial court, when issuing the
terminating sanction, ignored Escandari’s failure to fully comply
with his discovery obligations, Khodayari contends the court’s
order that his further discovery responses not be “evasive or
incomplete” was unduly vague and that Escandari failed to show
he was prejudiced by Khodayari’s discovery violations.
Khodayari also suggests the requests for admission were
somehow improper because they were directed to allegations in
his first amended complaint, rather than the operative second
amended complaint.
       None of these arguments carries Khodayari’s burden of
demonstrating the trial court abused its discretion in imposing
the terminating sanction for Khodayari’s ongoing failure to
comply with his discovery obligations and the court’s discovery
orders. As the court explained, an essential issue in the case
(whether measured by the allegations in the first or
second amended complaint, which were fundamentally
unchanged) was the nature and extent of the attorney-client
relationship between Khodayari and Escandari. That issue, in
turn, depended to a significant extent on whether Khodayari had
signed or initialed various documents. There was nothing vague
or ambiguous about Escandari’s legitimate discovery requests
directed to that question or the court’s April 11, 2019 order that




                                15
Khodayari state unequivocally whether he did or did not sign the
documents.
       Khodayari does not argue on appeal that he, in fact,
provided satisfactory discovery responses following the court’s
April 11, 2019 order. Although he asserts the court should have
imposed a lesser sanction for his ongoing discovery failures, he
does not suggest how, after the court’s repeated, unsuccessful
efforts to ensure compliance, any other sanction would have been
effective in prompting the necessary responses or curing the
prejudice Escandari had suffered. The court’s contrary
conclusion, based on its assessment of the circumstances of the
case, was well within its discretion.
                           DISPOSITION
     The order dismissing the case is affirmed. Because
Escandari did not appear in the appeal, Khodayari will bear his
own costs.


                                    PERLUSS, P. J.

We concur:


             FEUER, J.



             DILLON, J.*


*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                               16